Shaw, C. J.
The taxes on the real estate of the insolvents were legally assessed to the assignees. By force of the assignment they became the legal owners. This legal title they asserted, and had judgment on it for the whole or greater part of the estate. The title of the insolvents was devested, and no one but the assignees could be assessed for it as owners.
Perhaps it is not necessary to determine whether the assignees would have been liable to arrest under the tax acts ; the estate was by law charged with the taxes as a lien; and if the estate was worth more than the taxes, which we might presume in the absence of proof, it was the duty of the assignees to pay the taxes and redeem the estate for the benefit of creditors and others interested in it. The rejected item must be allowed. Decree for the plaintiff.